Citation Nr: 9920620	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-10  216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for labyrinthitis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, I. G., A. C., F. C., & B. F. 


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1953.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1996 determination of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Following a review of the record, the Board notes that it 
received a letter from the veteran in July 1999 requesting a 
personal hearing before a Member of the Board sitting at the 
RO. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO for 
the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record. 

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

